DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 10/18/2021.  Claims 1, 7, and 13 have been amended. Claims 1-18 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-18 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1, 7, and 13 recite a method, system, and computer-readable medium for recommending replacement words to move a deviation between persuasion values and transition values in comparison to the desired curve of persuasion factors in order to persuade a desired response. Under Step 2A, Prong I, claims 1, 7, and 13 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Recommending replacement words to move a deviation between persuasion values and transition values in comparison to the desired curve of persuasion factors in order to persuade a desired response is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving a persuasion-based input comprising a text and one or more marketing objectives to persuade a desired response; evaluating a plurality of persuasion values of a plurality of text segments of the text and a plurality of persuasion transition values consecutively between respective persuasion values of the plurality of persuasion values across the plurality of text segments; generating a desired curve of persuasion factors across the plurality of text segments according to the one or more marketing objectives; determining that one or more of plurality of text segments is outside the desired curve; recommending one or more replacement words to replace one or more selected words in text to move a deviation between the plurality of persuasion values and plurality of transition values in comparison to the desired curve of persuasion factors; and outputting the one or more replacement words to one or more interfaces. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1, 7, and 13 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 7, and 13 have recited the following additional elements: Computer, Interface, Processor(s), Computer-readable memory(s), and Storage devices. These additional elements in claims 1, 7, and 13 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. computer, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1, 7, and 13 recite – “generating a desired curve of persuasion factors” and “outputting, by the computer, the one or more replacement words to one or more types of interfaces, wherein the one or more replacement words are provided to a user of the one or more interfaces in a step-by-step guidance”. However, merely representing the persuasion values and persuasion transition values as a graphical form (i.e. desired curve of persuasion factors) do not result in the claims amount to significantly more than the judicial exception. Receiving or having the necessary information (i.e. persuasion values and persuasion transition values) and processing that information into a more graphical form or visual format is seen as a computer function that is well‐understood, routine, and conventional because the courts have noted that “receiving, processing, and storing data” are well‐understood, routine, and conventional computer functions (See Alice Corp.). Furthermore, the interface is merely being used to output data (i.e. replacement words) in a step-by-step guidance and is only being used as a tool to perform the abstract idea (i.e. recommending replacement words to move a deviation between persuasion values and transition values in comparison to the desired curve of persuasion factors). Examiner takes official notice that it is well-known, routine, and conventional for an interface to output data such as replacement words in a step-by-step guidance. The recitation of an “interface” does not integrate the claims into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0076], for implementing the general-purpose computer, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-6, 8-12, and 14-18 further recite the method, system, and medium of claims 1, 7, and 13, respectively. Dependent claims 2-6, 8-12, and 14-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 7, and 13. For example, claims 2-6, 8-12, and 14-18 describe the limitations for generating the desired curve of persuasion in order to recommend replacement words – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-8, 10-16, and 18-20; claims 2, 3, 8, 9, 14, and 15 recite generating the desired curve of persuasion by specifying that a progressive convergence is taken with respect to high importance features of the text which only further narrows the scope of the abstract idea and do not integrate the claims into a practical application. Claims 4, 10, and 16 recite applying a sentiment and tone classifier and calculating persuasion values which only further narrows the scope of the abstract idea because merely applying a well-known mathematical operation (i.e. sentiment and tone classifier) to calculate persuasion values do not integrate the claims into a practical application. Thus, they do not present integration into a practical application, or amount to significantly more. 
Dependent claims 5, 6, 11, 12, 17, and 18 recite outputting a visual representation of the desired curve of persuasion which are not sufficient to amount to significantly more than the judicial exception because processing information into a more graphical form or visual format is seen as a computer function that is well‐understood, routine, and conventional (See Alice Corp. “receiving, processing, and storing data”). Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2018/0143986 to Sinha in view of U.S. Publication 2019/0236139 to DeFelice and in further view of U.S. Publication 2016/0358205 to Beltramo.

Claims 1-6, 7-12, and 13-18 are method, system, and computer program product claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Sinha teaches:
A method comprising: receiving, by a computer, a persuasion-based input comprising a text and one or more marketing objectives to persuade a desired response (i.e. user inputs electronic communication such as an email to persuade an interaction between a user and content item) (Sinha: ¶ [0036] “The content analysis system 104 shown in FIG. 2 may be an example embodiment of the content analysis system 104 described above in regard to FIG. 1. As shown in act 202 of FIG. 2, the content analysis system 104 receives an electronic communication from the client device 102 (e.g., an email). For example, the client device 102 can upload an electronic communication to the content analysis system 104 via the network 106…As described above, the content item is described herein as being provided within an electronic communication. As used herein, the term "electronic communication" means any digital communication object. For example, in some embodiments, the content analysis system 104 can receive the content item within one or more of an email, a text message, a post (e.g., a social media post), an event, a notification, or any other suitable digital communication object capable of including at least one content item.”);
evaluating, by the computer, a plurality of persuasion values of a plurality of text segments of the text and a plurality of persuasion […] values consecutively between respective persuasion values of the plurality of persuasion values across the plurality of text segments (i.e. evaluating content item elements to determine persuasion score, wherein each element is weighted and combined in order to determine the overall persuasion scores) (Sinha: ¶¶ [0094] [0095] “In particular, the content analysis system 104 can provide a step for determining a persuasion score of the content item. The step for determining a persuasion score of the content item can include determining weights (beta) of the characteristics of the elements of the content item. Specifically, the step for determining a persuasion score of the content item can include generating weights (beta) of the characteristics from training data utilizing a machine-learning system, such as, one or more of the machine-learning systems described above in regard to acts 406-412 of FIG. 4. Additionally, the step can include determining weights (beta) of the characteristics of intended recipients... Furthermore, the step can include combining the weighted scores (beta,x,) of each of the element characteristics and intended recipient characteristics to determine a persuasion score of the content item. In particular, the step can include utilizing the following algorithm (described above in regard to FIG. 2) in combining the scores (x,) of each of the characteristics and the weights (beta,) of each the characteristics of the elements and intended recipient of the content item.”);
generating, by the computer, a desired curve of persuasion factors across the plurality of text segments according to the one or more marketing objectives (i.e. generating a correction factor based on predicted click-through rate for each of the content item elements) (Sinha: ¶¶ [0089] [0090] “While the correction factor is not necessarily required for classifying outcomes of the persuasion scores into two groups (e.g., persuasive or not), the correction factor facilitates determining a predicted click-through rate of the content items. For example, without the correction factor, the intercept value may not be a consistent estimate (e.g., estimate via the machine-learning process described above), and accordingly, the persuasion score may not accurately reflect the predicted interaction rate…After applying the correction factor, the content analysis system 104 combines the adjusted persuasion scores of all intended recipients of a content item to determine a persuasion score for the content item with respect to the set of intended recipients. For example, the content analysis system 104 averages the persuasion scores corresponding to each individual intended recipient to determine a persuasion score for the content item over all the intended recipients.” Furthermore, as shown with elements 510 and 511 in Fig. 5B, the predicted click-through rate (510) may be illustrated as a curve for the different persuasion factors (511).); 
recommending, by the computer, one or more replacement words to replace one or more selected words in text corresponding to the one or more of the plurality of text segments outside the desired curve to move a deviation between the plurality of persuasion values […] in comparison to the desired curve of persuasion factors (i.e. if the content item is deemed unpersuasive, then providing author with recommendations of content item elements that will improve the persuasion score, wherein the content item elements include text) (Sinha: ¶ [0020] “In the event the content analysis system provides a result indicating the content item is unpersuasive, the content analysis system provides the author meaningful insight and/or recommendations that allow the author to modify and increase the persuasive quality of the content item prior to sending the content item to recipients.” Furthermore, as cited in ¶ [0111] “Furthermore, method 600 can include an act of providing, for presentation on the client device, an indication of an element of the content item that are reducing the persuasion score, an act of receiving an updated electronic communication, wherein the element of the content item is modified within the updated electronic communication, and an act of sending the updated electronic communication to a plurality of recipient users.”); and
outputting, by the computer, the one or more replacement words to one or more types of interfaces, wherein the one or more replacement words are provided to a user of the one or more interfaces in a step-by-step guidance (Sinha: ¶ [0111] “Furthermore, method 600 can include an act of providing, for presentation on the client device, an indication of an element of the content item that are reducing the persuasion score, an act of receiving an updated electronic communication, wherein the element of the content item is modified within the updated electronic communication, and an act of sending the updated electronic communication to a plurality of recipient users.” Furthermore, as cited in ¶ [0099] “The user device 502 includes a touch screen display 516 that can display user interfaces. Furthermore, the user device 502 receives and/or detects user input via the touch screen display 516. As used herein, a "touch screen display" refers to the display of a touch screen device. In one or more embodiments, a touch screen device may be the user device 502 with at least one surface upon which a user may perform touch gestures (e.g., a laptop, a tablet computer, a personal digital assistant, a media player, a mobile phone, etc.). Additionally or alternatively, the user device 302 may include any other suitable input device, such as a touch pad or those described below with reference to FIG. 8.”).
Sinha does not explicitly disclose a plurality of persuasion transition values consecutively between respective persuasion values of the plurality of persuasion values across the plurality of text segments; and recommending, by the computer, one or more replacement words to replace one or more selected words in text to move a deviation between the plurality of persuasion values and plurality of transition values in comparison to the desired curve of persuasion factors.
However, DeFelice further discloses:
a plurality of persuasion transition values consecutively between respective persuasion values of the plurality of persuasion values across the plurality of text segments (i.e. words represented as either 1 or 0 and vector for each word in a sentence or text segment) (DeFelice: ¶ [0064] “In one embodiment, statements in 5b are transformed into a bag of words representation and stopwords removed. The vectors (a)-(d) show a portion of the vector where each element of the vector represents a different word. As each piece of information is identified, the corresponding word is changed from a 0 to a 1. In one embodiment, more than words are represented by the positions in the vector; they can also be concepts or entities. For example, the term "Pao Gong" in FIG. 5b can be associated with a particular Chinese restaurant, and so the concept of "enjoys Chinese food" can be represented within the vector representation of 5c. As more information is discovered about the prospect, more concepts or words can be associated with the prospect. FIG. 5c shows this by showing the change in a portion of the vector representation over time from earlier (vector (a) at top) to later (vector (d) at bottom).”); and
recommending, by the computer, one or more replacement words to replace one or more selected words in text to move a deviation between the plurality of persuasion values and plurality of transition values in comparison to the desired curve of persuasion factors (i.e. generate most appropriate English word based on score in comparison to desired intuitive model) (DeFelice: ¶ [0046] “To generate the translated word at each step, the decoder pays attention to a weighted distribution over the encoded word and sentence vectors judged most relevant to generate the English word most appropriate for the particular place in the sentence.” Furthermore, as cited in ¶ [0048] “The arrow 227 is bidirectional, showing that a "human-like" candidate text provided by decoder 224 can be evaluated before that text is provided to the evaluator 228, in parallel with the evaluator 228, or after the evaluator 228 has provided a score indicating the appropriateness of the candidate text. The ordering of the information flow between the discriminator 226 and evaluator 228 is contingent both upon the desired intuitive model as well as the underlying hardware available and whether parallel application is reasonable.”). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add DeFelice’s plurality of persuasion transition values across the plurality of text segments and recommending replacement words to replace selected words in text to Sinha’s recommending replacement elements to replace selected words in text to move a deviation between the plurality of persuasion values in comparison to the desired curve of persuasion factors.  One of ordinary skill in the art would have been motivated to do so in order for “reducing the variability and enhancing the likelihood of successful near-human-level text generation and…so that proposed outputs both match an outside objective regarding the information content, emotional affect, and grammatical acceptability.” (DeFelice: ¶ [0009]).
Sinha and DeFelice do not explicitly disclose determining, by the computer, that one or more of the plurality of text segments is outside the desired curve.
However, Beltramo further discloses:
determining, by the computer, that one or more of the plurality of text segments is outside the desired curve (i.e. determining that the words are in the area below x-axis representing the persuasion floor which reads on the text segment being outside the desired curve) (Beltramo: ¶¶ [0028]-[0030] “The potential for an audience may be referred to as a persuasion frontier, and may further be defined as the curve of maximal potential brand lift given an audience predisposition. The persuasion frontier may be calculated in a manner consistent with example Equation 4…A persuasion floor is the opposite of the persuasion frontier, in that the former bounds the potential damage that could result from destructive advertising. The persuasion floor may be calculated in a manner consistent with example Equation 5…FIG. 2A illustrates an example chart 200 having a playing field 202 that is bounded by a persuasion frontier 204 and a persuasion floor 206. In the illustrated example of FIG. 2, the chart 200 includes a y-axis reflecting a level of brand lift (effectiveness) 208 and an x-axis reflecting a level of predisposition 210. The example area above the x-axis 210 reflects a potential for brand building, while the example area below the x-axis 210 reflects a potential for brand degradation.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Beltramo’s determining that one or more of the plurality of text segments is outside the desired curve to Sinha’s recommending replacement elements to replace selected words in text to move a deviation between the plurality of persuasion values in comparison to the desired curve of persuasion factors.  One of ordinary skill in the art would have been motivated to do so in order to “enable qualities of each advertising campaign to be revealed, thereby allowing campaign managers to act in a manner that improves (e.g., optimizes) advertising efforts.” (Beltramo: ¶ [0022]).
With respect to Claims 7 and 13:
All limitations as recited have been analyzed and rejected to claim 1. Claim 7 recites “A computer system comprising one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising:” (Sinha: ¶ [0122]) the steps performed by method claim 1. Claim 13 recites “A computer program product comprises one or more computer readable storage media having program instructions collectively stored thereon, wherein the one or more computer readable storage media are not a transitory signal per se, the program instructions executable by a computer to cause the computer to:” (Sinha: ¶ [0121]) the steps performed by method claim 1. Claims 7 and 13 do not teach or define any new limitations beyond claim 1. Therefore, they are rejected under the same rationale.

With respect to Claim 2:
Sinha does not explicitly disclose the method according to claim 1, further comprising: receiving, by the computer, the text comprising a sales letter and the marketing objectives comprising a persuasion map that specifies one or more parameters of separate persuasion factors for each separate entry point and exit point to each respective text segment of the plurality of text segments; and generating, by the computer, the desired curve of the persuasion factors by taking a progressive convergence between each selection of separate persuasion factors for each separate entry point and exit point to each respective text segment.
However, DeFelice further discloses:
receiving, by the computer, the text comprising a sales letter and the marketing objectives comprising a persuasion map that specifies one or more parameters of separate persuasion factors for each separate entry point and exit point to each respective text segment of the plurality of text segments (i.e. Figs. 8a and 8b represent persuasion map specifying parameters for each layer) (DeFelice: Fig. 8a and Fig. 8b. Furthermore, as cited in ¶ [0083] “This architecture is designed to allow a multifactor representation of the input in the first two hidden layers, force compression of representation (and thus information loss) in the third layer, and provide an expanded representation from the compressed value to the parameters of interest in the fourth and fifth layers… This embodiment proceeds from the perception that this is a multi-factor mapping problem from a higher to a lower dimensional space, so a straightforward compressive architecture should be sufficient, with the advantage of being easier to train and not suffering as much from the disappearing gradient problem. The number of output nodes 916 is sized to the personality model-in the case of the sample problem, five. This allows a point output as shown in FIG. 8a. In an additional embodiment, the output nodes are sized output both a mean and a standard deviation value. This allows a probability function output as shown in FIG. 8b.”); and 
generating, by the computer, the desired curve of the persuasion factors by taking a progressive convergence between each selection of separate persuasion factors for each separate entry point and exit point to each respective text segment (i.e. generating a visual model comprising a standard deviation of the values for each word/paragraph) (DeFelice: ¶¶ [0097] [0098] “The evaluator also takes the prospect model 1303 and using all the information provided creates output 1304, where the output is a measure of "quality" and "fit" of the candidate generated text to both the objective measurements associated with matching some of the statistical qualities of the source text, as well as a measure of fit to the prospect personality model…Statistical measurement component 1310 counts words, paragraphs, and quantifies the high-level "visual" structure. The values for the candidate text are identified and the result is compared against the corresponding computed values for the source text. If the value for the candidate text is acceptable, as measured by the likelihood of the candidate's computed value given a normal distribution around the value computed for the source text.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add DeFelice’s persuasion map that specifies parameters of separate persuasion factors for each respective text segment and generating the desired curve of the persuasion factors by taking a progressive convergence between each selection of separate persuasion factors for each respective text segment to Sinha’s recommending replacement elements to replace one or more selected words in text to move a deviation between the plurality of persuasion values in comparison to the desired curve of persuasion factors.  One of ordinary skill in the art would have been motivated to do so in order for “reducing the variability and enhancing the likelihood of successful near-human-level text generation and…so that proposed outputs both match an outside objective regarding the information content, emotional affect, and grammatical acceptability.” (DeFelice: ¶ [0009]).
With respect to Claims 8 and 14:
All limitations as recited have been analyzed and rejected to claim 2. Claims 8 and 14 do not teach or define any new limitations beyond claim 2. Therefore, they are rejected under the same rationale.

With respect to Claim 3:
Sinha teaches:
The method according to claim 1, further comprising: receiving, by the computer, the text comprising a sales letter and the marketing objectives comprising one or more high importance features (i.e. marketing objectives comprise score associated with high importance features such as gender or gender score) (Sinha: ¶ [0063] “For example, if the content item relates to subject matter more likely to be of interest to a female, and the intended recipient is determined to be a female, the content analysis system 104 determines a higher gender score (e.g., indicating a higher persuasiveness for the intended recipient) than if the intended recipient is a male. In some embodiments, the content analysis system 104 can determine the gender score to be neutral. In other words, when the content item relates to subject matter likely to be of equal interest to males and females, the content analysis system 104 can neutralize the gender score. Furthermore, the content analysis system 104 can store data representing the gender score within the persuasion score database and can associate the gender score with the intended recipient.”); and
generating, by the computer, the desired curve of persuasion factors across the plurality of text segments according to the one or more marketing objectives, wherein a first selection of portions of the desired curve of persuasion factors for a first selection of the text segments not comprising the one or more high importance features is calculated based on a progressive convergence and a second selection of portions of the desired curved of persuasion factors for a second selection of text segments comprising the one or more high importance features is calculated based on a higher derivation curve than applied by the progressive convergence (i.e. generating click-rate probability of content item by calculating a progressive convergence or a weighted average of the persuasiveness scores for content item elements and allowing a modification of a content item that has a lower score to an edit that provides a higher score) (Sinha: ¶ [0023] “In such a case, the content analysis system performs one or more of the above processes to determine a persuasiveness for each of the multiple content items within the electronic communication, and then determines an overall persuasiveness of the electronic communication based on the persuasiveness of each of the multiple content items. For example, in one or more embodiments, the content analysis system combines multiple probability click-through rates corresponding to each of the multiple content items based upon size and position characteristics of the content items within the electronic communication. Accordingly, the content analysis system can generate an overall probability click-through rate, for an intended audience, of an electronic communication including multiple content items.” Furthermore, as cited in ¶ [0111] “Furthermore, method 600 can include an act of providing, for presentation on the client device, an indication of an element of the content item that are reducing the persuasion score, an act of receiving an updated electronic communication, wherein the element of the content item is modified within the updated electronic communication, and an act of sending the updated electronic communication to a plurality of recipient users.”).
With respect to Claims 9 and 15:
All limitations as recited have been analyzed and rejected to claim 3. Claims 9 and 15 do not teach or define any new limitations beyond claim 3. Therefore, they are rejected under the same rationale.

With respect to Claim 4:
Sinha teaches:
The method according to claim 1, wherein evaluating, by the computer, the plurality of persuasion values of the plurality of text segments of the text and the plurality of persuasion transition values consecutively between respective persuasion values of the plurality of persuasion values across the plurality of text segments further comprises: applying, by the computer, a sentiment analysis classifier and tone analysis classifier to a separate word of a plurality of words of the text to identify a separate dimension of a separate word attribute vector for each separate word (i.e. applying sentiment analysis and text formality to each textual element of the plurality of words of the text to identify a score for each textual element) (Sinha: ¶¶ [0047] [0048] “Based on analyzing the text formality of the textual element, the content analysis system 104 determines a text formality score of the textual element, as shown in act 306 of FIG. 3. For example, utilizing one or more of the methods described above, the content analysis system 104 can consider proportions of different word types, with nouns, adjectives, articles, and prepositions as positive elements; and adverbs, verbs, and interjections as negative elements, to determine the text formality score. Specifically, based on the above-factors, the content analysis system 104 can determine and assign a text formality score to the textual element of the content item. Furthermore, the content analysis system 104 can store data representing the text formality score within the persuasion score database and can associate the text formality score with the textual element, e.g., within a table.…As discussed above, in some embodiments, the content analysis system 104 can also determine a text sentiment characteristic of a textual element. The text sentiment characteristic represents a subjective meaning or feeling that a text element is likely to provide to a reader (e.g., an intended recipient). To determine a text sentiment, the content analysis system 104 identifies and extracts subjective information from text using, for example, one or more of the NPL systems described above.”;
calculating, by the computer, a separate persuasion value of the plurality of persuasion values of a particular text segment of the plurality of text segments by applying a functional combination to a plurality of separate word attribute vectors at each separate dimension for a selection of words of the plurality of words in the particular text segment (i.e. calculating sentiment score or text formality score that is used in conjunction with the persuasion values, based on each textual element) (Sinha: ¶ [0048] “Furthermore, the content analysis system 104 can store data representing the text formality score within the persuasion score database and can associate the text formality score with the textual element, e.g., within a table.” Furthermore, as cited in ¶ [0049] “As with other element characteristics, the content analysis system 104 determines a measure of text sentiment by generating a text sentiment score of the textual element, as shown in act 308 of FIG. 3. In some instances, the content analysis system 104 determines the text sentiment score of the textual element utilizing the NLP system. One skilled in the art with recognize, based on the disclosure herein, that various methods known in the art can be used to determine a text sentiment score. Furthermore, the content analysis system 104 can associate the text sentiment score with the textual element. For example, the content analysis system 104 can store data representing the text sentiment score within the persuasion score database associating the text sentiment score with the textual element, e.g., within a table.”).
With respect to Claims 10 and 16:
All limitations as recited have been analyzed and rejected to claim 4. Claims 10 and 16 do not teach or define any new limitations beyond claim 4. Therefore, they are rejected under the same rationale.

With respect to Claim 5:
Sinha does not explicitly disclose the method according to claim 1, further comprising: outputting, by the computer, a visual representation of each attribute dimension of a plurality of attribute dimensions of a separate vector calculated for each of the plurality of persuasion values and each of the plurality of persuasion transition values with a visual representation of the plurality of text segments.
However, DeFelice further discloses outputting, by the computer, a visual representation of each attribute dimension of a plurality of attribute dimensions of a separate vector calculated for each of the plurality of persuasion values and each of the plurality of persuasion transition values with a visual representation of the plurality of text segments (i.e. Figs. 8a and 8b represent persuasion map specifying parameters for each layer) (DeFelice: Fig. 8a and Fig. 8b. Furthermore, as cited in ¶ [0083] “This architecture is designed to allow a multifactor representation of the input in the first two hidden layers, force compression of representation (and thus information loss) in the third layer, and provide an expanded representation from the compressed value to the parameters of interest in the fourth and fifth layers… This embodiment proceeds from the perception that this is a multi-factor mapping problem from a higher to a lower dimensional space, so a straightforward compressive architecture should be sufficient, with the advantage of being easier to train and not suffering as much from the disappearing gradient problem. The number of output nodes 916 is sized to the personality model-in the case of the sample problem, five. This allows a point output as shown in FIG. 8a. In an additional embodiment, the output nodes are sized output both a mean and a standard deviation value. This allows a probability function output as shown in FIG. 8b.” Furthermore, as cited in ¶ [0098] “Statistical measurement component 1310 counts words, paragraphs, and quantifies the high-level "visual" structure. The values for the candidate text are identified and the result is compared against the corresponding computed values for the source text. If the value for the candidate text is acceptable, as measured by the likelihood of the candidate's computed value given a normal distribution around the value computed for the source text.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add DeFelice’s outputting a visual representation of each attribute dimension of a separate vector calculated for each persuasion values and persuasion transition values with a visual representation of the plurality of text segments to Sinha’s recommending replacement elements to replace selected words in text to move a deviation between the plurality of persuasion values in comparison to the desired curve of persuasion factors.  One of ordinary skill in the art would have been motivated to do so in order for “reducing the variability and enhancing the likelihood of successful near-human-level text generation and…so that proposed outputs both match an outside objective regarding the information content, emotional affect, and grammatical acceptability.” (DeFelice: ¶ [0009]).
With respect to Claims 11 and 17:
All limitations as recited have been analyzed and rejected to claim 5. Claims 11 and 17 do not teach or define any new limitations beyond claim 5. Therefore, they are rejected under the same rationale.

With respect to Claim 6:
Sinha teaches:
The method according to claim 1, further comprising: outputting, by the computer, a visual representation of the deviation of the plurality of persuasion values and plurality of transition values by text segment from the desired curve of persuasion factors (Sinha: Elements 510 and 511 in Fig. 5B and Elements 511 and 518 in Fig. 5C).
With respect to Claims 12 and 18:
All limitations as recited have been analyzed and rejected to claim 6. Claims 12 and 18 do not teach or define any new limitations beyond claim 6. Therefore, they are rejected under the same rationale.

Response to Arguments
Applicant’s arguments see pages 10-11 of the Remarks disclosed, filed on 10/18/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-18 have been considered but are not persuasive. The Applicant asserts “Considering Applicant’s discussion with the Examiner during the Examiner Interview as mentioned above, claim | is amended to recite structural elements of the claimed invention computing system and outputting user interface updates in real time to improve computer efficiency in generating the recommendation to the user. For example, claim 1 is amended to recite, inter alia, “outputting, by the computer, the one or more replacement words to one or more types of interfaces, wherein the one or more replacement words are provided to a user of the one or more types of interfaces in a step-by-step guidance.”…Further, Applicant submits that subject matter eligibility in the present application is suitable for Streamline Eligibility Analysis according to the Interim Eligibility Guidance, Section I.B.3. For purposes of efficiency in examination, a streamline eligibility analysis can be used for a claim that may or may not recite a judicial exception but, when viewed as a whole, clearly does not seek to tie up any judicial exception such that others cannot practice it. Such claims do not need to proceed through the full two-part analysis as their eligibility will be self-evident. (See 79 FR 74625, Section I.B.3).”  The Examiner respectfully disagrees. The interface is merely being used to output data (i.e. replacement words) in a step-by-step guidance and is only being used as a tool to perform the abstract idea (i.e. recommending replacement words to move a deviation between persuasion values and transition values in comparison to the desired curve of persuasion factors). Examiner takes official notice that is well-known, routine, and conventional for an interface to output data such as replacement words in a step-by-step guidance. The recitation of an “interface” does not integrate the claims into a practical application.  Therefore, the rejection(s) of claim(s) 1-18 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 11-13 of the Remarks disclosed, filed on 10/18/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-18 over Sinha in view of DeFelice have been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made in view of U.S. Publication 2016/0358205 to Beltramo.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
November 19, 2021